Title: Enclosure: Obituary Notice for Joel Barlow by Konrad E. Oelsner and Pierre Samuel Du Pont de Nemours, [before 10 February 1813]
From: Du Pont de Nemours, Pierre Samuel,Oelsner, Konrad E.
To: 


            
              Notice
              Sur Mr Barlow
              Ministre Plénipotentiaire des
              Etats-Unis d’Amérique
              aupres de Sa Majeste L’Empereur & Roi à la cour de France.
              _________
              Les Amis du Genre humain doivent sur les deux Continens pleurer M. Barlow.
              Il naquit en 1757 à Reading, dans la Province, aujourd’hui l’Etat de Connecticut.
              Il était le plus jeune de dix Enfans.
              Il étudia d’abord au Collége Darmouth dans le New-hampshire et ensuite à celui de New-haven dans son Pays natal.
              La guerre de l’indépendance éclata en 1776: Barlow était encore écolier et commençoit à Se distinguer par des pièces en prose et en vers, dont l’une fut une Elégie Sur la mort de M. Holmer Membre du Congrès et juge Suprême de la Cour d’appel des Etats-Unis.
              Dans les vacances il prenait le mousquet, allait joindre Ses quatre frères qui étaient à l’armée américaine et combattait avec eux pour la liberté. Il se trouva à l’action très chaude de York-Island, où les Américains perdant le champ de bataille firent une retraite honorable après laquelle ils réparèrent leur malheur.
              Il était occupé d’un cours de droit quand la réputation de Ses lumières et de sa moralité le fit nommer dans l’Armée Aumônier de Brigade par l’Etat de Massachusset. Il reçut l’ordination qui chez les Presbitériens n’est-que civile et n’empêche jamais d’embrasser un autre Etat.
              En Sa qualité l’Aumônier, il Suivit l’Armée jusqu’à la paix de 1783.
              Ce fut Sous la tente qu’il commença Son Poëme de la Columbiade Seule épopée qu’aient encore les Etats-Unis.
              Son zèle à la fois éclairé, pieux et intrépide lui mérita l’amitié des chefs les plus estimés de la Nation tant Magistrats que Militaires, fonctions qui ne Sont nullement incompatibles dans la République Américaine.
              Mais une liaison bien plus intéressante pour Son cœur fut l’alliance qu’il contracta en 1781 avec Mademoiselle Baldwin de New-Haven, Sœur du Senateur de ce nom.
              
              Après la paix M. Barlow reprit l’étude des Lois il entra au Barreau en 1785 et y eut de grands succès; il s’y fit une réputation extraordinaire qui résultait naturellement de ce qu’il unissait beaucoup de lumières en Jurisprudence avec un talent littéraire très brillant.
              En 1787, il publia la première édition de Son Poëme: La vision de Colomb. et dès la même année on en fit une seconde en Angleterre. La réputation de l’auteur S’en accrut en Amérique et Se répandit en Europe où il eut occasion de venir dès l’année suivante.
              Une Société puissante et recommandable avait acheté du Congrès des Etats-Unis trois à quatre Millions d’Acres de terre sur les bords de l’Ohio.
              Elle voulait en vendre une partie à des Etrangers et partager l’autre entre Ses Actionnaires. M. Barlow y était intéressé: il consentit à Se rendre en france pour cette negociation qui fut heureuse au point que dix-sept ans après on comptait dans la Colonie de l’Ohio Soixante-dix Mille habitans et qu’elle est aujourd’hui un Etat constitué faisant partie de la confédération générale.
              M. Barlow ne put Se trouver en france à cette époque, Sans être vivement ému par la révolution française. Il en aimait l’énergie, il en haïssait les désordres. Il essaya de les adoucir et d’amener quelque réunion entre les partis par des écrits politiques qui lui valurent l’honneur d’être nommé Citoyen Français avec le grand Washington le Général Hamilton et Sir James Makintosh Ses Compatriotes.
              Nous avons en ce moment sous les yeux trois ouvrages qu’il a Publiés et qui montrent combien l’amour de Sa Patrie, un intérêt véritable pour la France et les meilleurs principes de civilisation générale s’unissaient dans Son esprit et dans Son cœur.
              Le premier est une lettre du 4 février 1799 au directoire Exécutif.
              Le Second une lettre du 4 Mars suivant à ses Concitoyens Sur le Système de politique alors suivi par leur Gouvernement.
              Et le troisième une autre lettre à Ses Concitoyens Sur quelques mesures politiques proposées à leur considération.
              Elle est du 20 Décembre 1799.
              Il y a joint un Mémoire Sur les Lois Maritimes dans lequel il expose avec force et clarté les principes que la France réclame depuis si long tems contre l’Angleterre.
              Il est surpris que les Puissances Barbaresques se montrent à cet égard plus civilisées que les plus célébres Peuples de l’Europe. Elles reconnaissent que le Pavillon sincèrement neutre doit couvrir la marchandise. Elles ne font point la guerre sans l’avoir déclarée. Elles donnent après la déclaration trente jours de délai dans la Méditerranée et un plus long terme Sur l’Océan avant de commencer les hostitlités.
               M. Barlow parlait en cela de ce qu’il Savait bien. Il revenait alors d’Alger, de Tunis et de Tripoly où le Président Washington l’avait nommé Ministre Plénipotentiaire, et où Surmontant l’extrême difficulté de traiter entre un peuple libre et des Régences Barbaresques, il avait conclu, malgré l’opposition de l’Angleterre, les trois premiers traités par lesquels ces Régences se Soient engagées à respecter la navigation et le commerce des Etats-Unis.
              De retour en Amérique, il s’occupa en 1805 du projet que Mr Jefferson avait conçu d’établir à Washington-city une université destinée a donner à la Jeunesse des Etats Unis une instruction convenable, étendue, sage, uniforme, propre à seconder par la correspondance des lumières l’accord qu’il est si important de maintenir entre les divers Membres de la Confédération.
              Son ami Du Pont de Nemours avait déjà fait en 1800, à la demande du même Magistrat un ouvrage Sur le même Sujet et dans les mêmes principes: Les Annales d’Education rédigées par Mr Guizot viennent d’en publier Plusieurs fragmens.
              Il faut espèrer que ce concours de plusieurs Philosophes animés du même esprit, aura des résultats d’un avantage général. Et l’on doit convenir que l’Education publique dans l’Amérique unie a déjà fait des progrès très remarquables.
              En 1811, Son Excellence Mr Madison Président regnant des Etats-Unis a nommé Mr Barlow leur Ministre Plénipotentiaire à la Cour de France.
              Ce choix fait par la Sagesse du Chef du Gouvernement Américain a eu l’applaudissement des dix-sept Républiques confédérées. Il a été déterminé par les qualités reconnues d’homme d’Etat que Mr Barlow joignait à l’avantage d’avoir servi les deux Nations, d’être légalement Citoyen des deux Pays, de desirer être utile à tous deux, de les regarder comme ayant les mêmes intérêts, comme étant des Alliés naturels, enfin par celui de n’avoir pas oublié que l’indépendance de l’Amérique fut énergiquement Secondée par la valeur et la générosité Françaises.
              Dans Sa manière de négocier Mr Barlow était d’une loyauté rare. On y trouvait une originalité simple et ferme qui chez des Politiques d’Europe pouvait passer pour être de l’autre monde; mais qui ne déplaisait pas parce qu’on y voyait la raison et la bonne foi.
              L’éloquence de Son Pays a peu de pompe. des Italiens, des Espagnols, des Provençaux la trouveraient froide: mais elle est féconde en Apperçus et puissante en raisonnement. Elle va même plus au fait que celle des Anglais dont elle est dérivée. Elle est mieux ordonnée, s’égare moins dans les détails, les met plus judicieusement à leur véritable place.
              On croit que les principaux Articles du Traité étaient convenus et suffisaient pour rétablir la bienveillance réciproque; mais qu’on jugeait des deux parts ne devoir pas conclure Sans avoir communiqué ces bases au Gouvernement Américain. Personne n’est à portée de savoir ce qu’il y a de réel ou d’inexact dans ces opinions: ce sont des affaires d’Etat.
              Mr Barlow fut mandé à Wilna pour en conférer avec Mr le Duc de Bassano.
              Il revenait jour et nuit Se fiant trop à la force de Son tempérament, quand le contraste de l’extrême froidure du Climat avec la chaleur excessive et non moins redoutable des petites maisons de Juifs qui Sont en Pologne les seules auberges, lui a donné une violente inflammation de poitrine dont il est mort à Zarnowic près de Cracovie.
              Il a péri victime de Son devoir, de Son zèle, de Son courage, comme il doit arriver dans les circonstances orageuses et pressantes à la pluspart des hommes illustres; et Surtout à ceux qui ont le bonheur d’avoir pour amie une femme de premier ordre, telle qu’est l’inconsolable Madame Barlow. Deux passions profondes, nobles et honnêtes comme celle du Bien public et Celle de l’Amour durable d’un ménage non mésallié, Se doublent l’une l’autre. L’homme veut mériter Sa récompense: et la femme en jouit au risque de la payer par les plus amères douleurs. C’est à ce prix que les meilleurs et les plus grands des humains s’apparient. qu’ils Se le disent d’avance! ils auront les plus douces félicités et les plus désolantes peines. Mais ils seront dans les Etres les plus élevés, les plus estimables de leur espèce. il faut être à la fois susceptible de l’un et de l’autre destin. Que nul ne prétende à devenir un héros d’histoire, S’il ne se Sent pas l’ame d’un Héros de Roman! Et que nul n’ose se croire un Heros de Roman, S’il n’a pas le grand Sens, les vigoureuses Résolutions, les mâles vertus, l’auguste caractère d’un héros d’histoire!
              
                Oelsner et D.P. de N.
            
            
              Deux Amis de Mr Barlow avaient Séparement jetté Sur le papier une notice de Sa vie. En les réunissant, ils en ont fait celle-ci.
              L’un d’eux donnera dans le Numéro prochain l’extrait de la Columbiade. 
            
          